Citation Nr: 1017708	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating greater than 60 percent 
for hypertensive heart disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a depressive disorder 
secondary to service-connected disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatitis C.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Hypertensive heart disease resulted in a myocardial 
infarction (MI) in December 2003, but has otherwise not 
resulted in any additional MIs, chronic congestive heart 
failure, a workload of 3 metabolic equivalents (METS) or 
less, or a left ventricular dysfunction with an ejection 
fraction (EF) of 30 percent or less.

2.  A depressive disorder not otherwise specified (NOS) is 
proximately due to service-connected disabilities.

3.  An unappealed August 2004 RO rating decision denied an 
application to reopen a claim of service connection for 
hepatitis C on the basis that new and material evidence had 
not been submitted to show that such disability was incurred 
during active service.

4.  Evidence received since the RO's August 2004 rating 
decision is new and material as it includes competent 
evidence that an in-service tattoo constitutes a risk factor 
for contracting hepatitis C which correlates to the onset of 
such disease.

5.  Hepatitis C was incurred during active service.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for hypertensive 
heart disease have been met for a three month period 
beginning in December 2003, but otherwise the criteria for an 
initial rating greater than 60 percent for hypertensive heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.104, Diagnostic Codes (DCs) 7006, 7007 
(1999-2009).

2.  An acquired psychiatric disorder, claimed as a depressive 
disorder is due to service-connected disability.  38 U.S.C.A. 
§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310 (2009).

3.  The August 2004 RO rating decision that denied an 
application to reopen a claim of entitlement to service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 
(2009).

4.  New and material evidence has been received since the 
August 2004 RO rating decision that denied the application to 
reopen a claim of entitlement to service connection for 
hepatitis C; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

5.  Hepatitis C was incurred in service.  38 U.S.C.A. § 1110, 
1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for an increased rating, disability 
evaluations are determined by the application of the facts 
presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

With respect to the claim for service connection, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches 
. . . . As is true with any piece of evidence, 
the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  

In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of the presence or 
absence of the claimed symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Increased Rating for Hypertensive Heart Disease

Under VA's Schedule for Rating Disabilities, the Veteran's 
current 60 percent rating under DC 7007 contemplates more 
than one episode of acute congestive failure in the past 
year, or a workload greater than 3 METS but not greater than 
5 METS which results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

The next higher 100 percent rating requires chronic 
congestive heart failure, or a workload of 3 METS or less 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  For VA purposes, one MET 
is defined as the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  38 C.F.R. § 4.104, Note 2.

The criteria of DC 7006 provide that a 100 percent rating is 
warranted during and for three months following an MI.  
Thereafter, the rating is to be based upon the same criteria 
in DC 7007 noted above.  

Applying the criteria to the facts of this case, the Board 
finds that a 100 percent rating is warranted for the three 
month period following the Veteran's MI in December 2003; 
otherwise, a rating greater than 60 percent for hypertensive 
heart disease is not warranted for any other period of time 
during the appeal period.  

Overall, the persuasive lay and medical evidence establishes 
that the Veteran's hypertensive heart disease resulted in an 
MI in December 2003, but has otherwise not resulted in any 
additional MIs, chronic congestive heart failure, a workload 
of 3 METS or less, or a left ventricular dysfunction with an 
EF of 30 percent or less.

Historically, the Veteran was diagnosed with hypertension 
during active service.  Post-service, he was hospitalized at 
VA in November 1998 due to an episode of nausea, vomiting and 
visual blurriness.  An admission electrocardiogram (ECG or 
EKG) showed mild changes which required investigation into a 
possible cardiac event.  A chest X-ray examination 
demonstrated no acute cardiopulmonary pathology.  An acute 
cardiac event was ruled out by three negative enzymes.  

Mibi results demonstrated moderate damage and mild ischemia 
of the apex and a left ventricular ejection fraction (EF) of 
56 percent.  An EKG showed an abnormal diffuse ST segment on 
baseline, but no changes were seen with exercise to a 
moderate workload.  The Veteran demonstrated good exercise 
tolerance with a negative test for ischemia.  A transthoracic 
echocardiography demonstrated mild left atrial dilatation, 
hypokinetic inferior, posterior and lateral walls, apical 
hypokinesis, moderately decreased left ventricular EF, and 
mild tricuspid insufficiency.

The Veteran next underwent evaluation at VA in September 1999 
to rule out an MI, following an emergency room visitation due 
to atypical chest pain.  A prior EKG reportedly showed 
inferior wall myocardial infarct.  A nuclear scan showed mild 
apex damage with mild ischemia, mild ischemia of the inferior 
wall, and a left ventricular EF of 42 percent.  An EKG showed 
no changes suggestive of ischemia.  Exercise stress testing 
reflected a workload of 10.2 METS.  He was assessed with 
stable, asymptomatic coronary artery disease (CAD).

A July 2000 VA clinical record noted that the Veteran had no 
active medical issues at the moment.  He reported exercising 
more without symptoms such as chest pain, shortness of 
breath, paroxysmal nocturnal dyspnea (PND), leg swelling, 
fatigue or weakness.  However, his hypertension was not under 
control.

The Veteran was seen in the VA clinical setting in December 
2003 reporting active episodes of chest pain with shortness 
of breath for the past week.  He reported becoming tired and 
short of breath when walking for one block.  Examination 
showed positive systolic ejection murmur and point of maximal 
impulse displaced to the left.  A myocardium perfusion test 
indicated that a large portion was infarcted on the lateral 
portion of the left ventricle with several areas of marked 
ischemia.

A May 2004 VA Compensation and Pension (C&P) heart 
examination report found that the Veteran had no gross 
cardiomegaly.  An EKG was within normal limits.  He was 
diagnosed with hypertensive heart disease and 
arteriosclerotic heart disease with a past history of mild 
heart attack manifested by chest pain and ischemic symptoms.  
An April 2005 addendum to the examination report stated as 
follows:

The C-file, Hypertension Compensation and 
Pension examination completed on May 6, 2004 and 
all available medical records were reviewed.  
This veteran is documented to have Hypertensive 
Cardiac Disease.  In October 1999, Thallium 
Stress test revealed mild ischemia, inferior 
wall hypokinesis at the apex, proximal septum, 
proximal inferior wall, distal anterior wall and 
distal lateral wall.  The left ventricular 
ejection fraction was 42%.  A Thallium study 
performed in January 2004 revealed a large 
portion infarcted on the lateral portion of the 
left ventricle.  On the infarcted portion, there 
are several areas of marked ischemia.  In 
comparison of the study done in 1999, the 
infarcted part of the lateral portion of the 
left ventricle appears now more extended.  
Although the ejection fraction is not given in 
this report, one can surmise that with the 
extension of the infarction and greater damage 
to the left ventricle, the ejection fraction is 
less than 40%.

A September 2005 VA clinical record noted the Veteran's 
complaints of poor exercise tolerance with shortness of 
breath after walking two blocks or 1 flight of stairs, 2-
pillow orthopnea with occasional PND, occasional left-sided 
mid-axillary chest pain at rest, and on-and-off bipedal 
edema.  Examination was significant for grade II bipedal 
edema.  The clinician indicated that the Veteran had a 
questionable history of MI in 2003 with a positive chemical 
stress test.  It was indicated that "Pt has signs and 
symptoms of CHF on history, but is not in failure on exam."

In a statement received in May 2005, the Veteran reported 
that the New York VAMC's Chief of Medicine informed him that 
he had a left ventricular EF of 30 percent with decreased 
heart activity.

The Veteran underwent an additional VA C&P examination in 
October 2005.  The examiner reported that the Veteran had a 
history of MI in 2003.  Physical examination demonstrated 
regular sinus rhythm at 68 beats per minute, normal S1, S2 
and A2 greater than P2, and no S3 or S4 gallop.  There was no 
gross cardiomegaly, murmur, or pericardial friction rub.  A 
chest X-ray demonstrated no acute pulmonary disease.  An EKG 
demonstrated normal sinus rhythm with no acute findings.  
Echocardiogram revealed a left ventricular EF of 
approximately 60 percent.  The Veteran had an estimated METs 
of 5.  The examiner provided the following opinion:

A myocardial perfusion scan performed [in January 
2004] revealed that the infarcted part of the 
lateral portion of the left ventricle appeared 
more extended.  One would surmise that the EF 
would be less than the ejection fraction previous 
ejection fraction of 42%.  However, the most 
recent echocardiogram reveals that the veteran 
has an ejection fraction of about 60%.  
Obviously, this improvement must be caused by 
collateral vessels leading to better perfusion 
and an improved left ventricular systolic 
function.  

The Veteran underwent a VA cardiology consultation in 
November 2005.  He reported on and off chest pain for the 
last year, which was variable in duration, left-sided and 
unrelated to exertion.  At times, he experienced palpitations 
and shortness of breath with pain irradiating toward his left 
shoulder and arm.  The pain was sometimes relieved with deep 
inspiration.  A December 2005 echocardiogram demonstrated 
mildly dilated left atrium, normal left ventricular size with 
an EF of about 60 percent, normal-sized right atrium and 
ventricle, and no regurgitant junctional ectopic tachycardia.

In January 2006, the Veteran underwent a cardiac 
catheterization based upon an assessment of American Society 
of anesthesiologists (ASA) classification Class III disease, 
which represented severe systemic disturbance that limits 
normal activities.  Cardiac catheterization revealed a severe 
right coronary artery (RCA) lesion in a vessel with diffuse 
disease which required a Cypher stent.  The left anterior 
descending (LAD) artery had a tubular moderate to severe 
lesion in its midportion.  The circumflex (circ) was free 
from disease, and the left ventricle (LV) was normal.

An addendum VA C&P examination report was obtained in 
February 2006.  The VA examiner provided the following 
opinion:

A review of the C-file and all medical records 
reveal that the veteran does not have chronic 
congestive heart failure.  While it is true 
that the veteran does have severe coronary 
artery disease and has had a Myocardial 
infarction in 2003 with recurrent anginal 
episodes, his most recent echocardiogram 
(December 2005) reveals an ejection fraction of 
60%.  The veteran recently underwent a cardiac 
catheterization after experiencing chest pain 
and this revealed a severe RCA lesion in a 
vessel with diffuse disease.  The LAD had a 
tubular moderate to severe lesion in the 
midportion.  A stent was deployed in the RCA 
lesion.  Although there is documentation of 
exacerbations of Congestive Heart Failure in 
this veteran, these exacerbations respond to 
treatment and the records do not reveal 
evidence of chronic congestive heart failure.  
The veteran does have documented severe 
coronary artery disease.

An April 2006 letter from the Veteran's private cardiologist, 
in pertinent part, states as follows:

[The Veteran] complains of "increasing shortness 
of breath" which occurs while walking or 
performing tasks that require minimal exertion.  
This can occur despite the fact that he has a 
normal ejection fraction.  An echocardiography 
performed in March 2006 revealed stiffness of 
left ventricle and diastolic compliance.  This 
is called Diastolic Heart Failure.  It is a 
result of resistance or impedance to ventricular 
inflow and reduced ventricular diastolic 
capacity and is usually defined as Heart Failure 
in patients with an ejection fraction greater 
than 50%.

In my opinion, [the Veteran] does meet the 
Veterans Administrations criteria to augment his 
disability.

A May 2006 VA primary care note reflected the Veteran's 
report of poor exercise tolerance which had been unchanged 
for the last several months.  He denied any chest pains.

At an RO hearing in June 2006, the Veteran testified to 
missing two to three days of work per month due to his 
cardiovascular disability.  He became easily tired with his 
walking limited to a block at a very slow pace.  He did not 
engage in any vigorous types of activities.  He also had foot 
swelling which he attributed to his diabetes.  He further 
indicated that the physician who provided the April 2006 
opinion was a Board-certified cardiologist who had reviewed 
his medical records.

In July 2006, the Veteran submitted a Cardiology treatise 
article defining congestive heart failure (CHF) as a 
condition in which cardiac output is not adequate to meet the 
metabolic needs of the body, either at rest or with exercise, 
usually accompanied by an increase in cardiac filling 
pressure and/or volume.  One type of heart failure involved 
an abnormality in diastolic function leading to a defect in 
ventricular filling, called diastolic heart failure.  

Patients with diastolic heart failure had normal or often 
enhanced contractile function of the left ventricle, which is 
intrinsically capable of responding normally to an increase 
in preload, and there is no undue sensitivity of systolic 
performance to increased afterload.  However, these patients 
had dyspnea and fatigue often as severe as seen in patients 
with contractile dysfunction.  

The key problem in this syndrome was ventricular stiffness or 
reduced compliance which led to limitations on the use of 
preload reserve because of rapid increases in cardiac filling 
pressures at normal or slightly increased cardiac volume.  
The effects of this disorder limited cardiac output and 
caused dyspnea during exercise.

According to this article, the clues to the diagnosis of 
diastolic heart failure were offered by history, physical 
examination, ECG and chest roentgenogram.  If systolic 
function was normal, additional steps were required to 
diagnosis diastolic heart failure.  

Other causes, such as pulmonary disease, general physical 
deconditioning, valvular heart disease, systemic hypertension 
and intermittent ischemia, required exclusion before 
entertaining a diastolic heart failure diagnosis but 
preferably only after confirmation of an increase in 
capillary wedge or left ventricular end-diastolic pressures 
either at rest, during a volume load, or during exercise, 
since restriction to ventricular filling is the hallmark of 
the syndrome.  

Measurements of diastolic function included isovolumic 
relaxation time, the rate, duration and fractional 
contribution of early and late diastolic filling, and 
pressure/volume curves that described ventricular compliance.  
Cardiac catheterization remained the best method to evaluate 
ventricular diastolic properties as pressure was directly 
measured.

Another article, entitled Diastolic Heart Failure: Challenges 
of Diagnosis and Treatment, describes patients with diastolic 
heart failure as manifesting a stiff ventricle with decreased 
compliance and impaired relaxation.  Transmission of the 
higher end-diastolic left ventricular pressure to the 
pulmonary circulation could lead to pulmonary congestion, 
dyspnea and other symptoms of heart failure.  

The article indicated that the symptoms of heart failure were 
nonspecific, such as dyspnea, exercise intolerance, fatigue 
and weakness, which could often be attributed to other 
conditions such as pulmonary disease, hypothyroidism, 
depression and obesity.  Additionally, it was difficult to 
distinguish diastolic from systolic heart failure based upon 
physical findings of symptoms.  

Systolic heart failure was defined as left ventricular 
fraction of less than 45 percent, but diagnostic criteria for 
diastolic dysfunction were controversial.  A proposed 
classification of definite diastolic pressure required 
evidence of 1) definite evidence of heart failure, 2) 
objective evidence of normal left ventricular systolic 
function measured within 72 hours of the heart failure event, 
and 3) objective evidence of left ventricular diastolic 
dysfunction by cardiac catheterization.  When the first two 
conditions were met, the diagnosis was probable.  If only the 
first is present or only partial evidence of the second is 
present, the diagnosis of diastolic heart failure was 
considered possible.

The Veteran was admitted to VA in September 2006 due to chest 
pain for the past few days.  The chest pain was sharp and 
8/10 in severity, localized to the left, non-radiating and 
relieved by rest.  He denied nausea and vomiting (N/V), 
diaphoresis, and shortness of breath.  An EKG was normal, and 
cardiac enzymes were negative.  

It was noted that a private dual isotope adenosine stress 
test was positive for a moderate area of apical ischemia and 
a small area of ischemia and a small area of inferior 
ischemia.  He was described as presenting with New York Heart 
Association (NYHA) designation of Functional Class II.  
Cardiac catheterization revealed mild stent restenosis of the 
RCA, and a severe LAD that was dilated.  He had a left 
ventricular EF of 53 percent.

A copy of the September 2006 private myocardial perfusion 
imaging report included SPECT Tomographic findings of a 
moderate rea of apical ischemia, a small area of anterior 
ischemia, and a small area of inferior ischemia.  There was 
no infarction.  The Veteran experienced severe dyspnea at 6 
METS.  The clinical ECG and scintigraphic data was as 
follows:

1) The stress ECG is inclusive for ischemia.
2) Ischemia by perfusion imaging is present.
3) Infarct by perfusion imaging is absent.
4) The heart rate response to stress was blunted.
5) There was a normal blood pressure response.
6) There was no arrhythmia with stress.
7) There was moderate dyspnea with stress.
8) Exercise tolerance is decreased.
9) The LV ejection fraction is 53%.

The Veteran was admitted to the Brooklyn VA Medical Center in 
February 2007 due to unstable angina manifested by occasional 
retrosternal chest pain at rest of varying intensity.  He 
reported decreased exercise tolerance (about one block) 
limited by chest pain and dyspnea.  He denied orthopnea and 
PND.  The physician indicated that the Veteran "[d]enies 
signs/sx of CHF."  

The Veteran underwent left heart cardiac catheterization, 
selective coronary angiography, and ventriculography.  
Coronary angiography revealed mild distal disease of the left 
main artery of approximately 30 percent, and mild disease of 
the large ramus just before bifurcation in a small inferior 
division and large superior division.  The LAD showed mild 
disease proximal to the stent with severe disease in the 
distal small transapical vessel.  The left circumflex (LCX) 
artery was normal.  The right circumflex artery (RCA) 
demonstrated mild to moderate disease proximal to the 
bifurcation.  

Renal artery angiogram showed mild disease of the left renal 
artery just at the ostium.  The right renal artery was fully 
patent with no disease.  Left ventriculogram showed an EF of 
60 percent.  The left ventricle was normal in size, wall 
thickness and wall motion.  The conclusion was left main 
disease, good left ventricular function, mildly elevated 
LVEDP, mild left renal artery disease non-obstructive, and 
normal right renal artery.

Another VA C&P opinion was obtained in June 2007 from VA's 
New York Chief of Cardiology.  The VA examiner, based upon 
review of the claims folder, found no evidence that the 
Veteran had chronic congestive heart failure due to diastolic 
dysfunction.  It was indicated that the echocardiogram 
performed in September 2006 demonstrated normal left 
ventricular function and only mild elevation in left atrial 
pressure (14 MM HG).  The examiner opined that these very 
mild abnormalities did not support a diagnosis of diastolic 
heart failure.

Thereafter, the Veteran sought private treatment in September 
2007 due to a 3-day history of intermittent chest pain, which 
lasted a few seconds at a time, self-resolved and did not 
radiate.  He denied shortness of breath.  his chest pain was 
not consistently exertional.  Exercise tolerance was stable 
at 2 blocks or 1 flight of stairs, limited by shortness of 
breath.  He was assessed with atypical chest pain.

The Veteran underwent additional VA C&P heart examination in 
December 2008.  He described daily symptoms of fatigue and 
angina with dyspnea on mild exertion.  He denied symptoms of 
syncope or dizziness.  The examiner indicated that there was 
no history of congestive heart disease.  

Cardiac examination showed absent jugular vein distension , 
heart sounds present at S1 and S2, regular rhythm, and absent 
murmur.  Pulmonary examination was unremarkable.  There were 
no findings of peripheral edema.  There was an estimated 6 
METs.  Results from prior catheterizations demonstrated 
normal heart size.  Heart disease was described as having 
severe effects upon sports participation, moderate effects 
upon exercise, and mild effects upon shopping, recreation and 
travelling.  

As reflected above, the Veteran had an MI in December 2003.  
Per the criteria of DC 7006, the Veteran is entitled to a 100 
percent schedular rating for the three month period during 
and following this MI event.  

The Board upon review of the record, finds no other confirmed 
episodes of MI during the appeal period.  There is a 
reference to a private EKG in September 1999 which reportedly 
showed an MI but an EKG and evaluation by VA at that time 
resulted in an impression of asymptomatic CAD.  There is no 
documentation that the Veteran had an MI at that time.  The 
Board finds that the confirmed VA clinical evaluations hold 
more probative weight than an unconfirmed report of an 
abnormal EKG.

The Board finds a conflict of evidence as to whether the 
Veteran has manifested chronic congestive heart failure 
during the appeal period.  Notably, there is no dispute that 
he has demonstrated symptoms of CHF.  For example, in 
September 2005, a VA clinician indicated that he had signs 
and symptoms of CHF on history.  Additionally, his private 
cardiologist has opined that he manifests diastolic heart 
failure, which is a subset of congestive heart failure.

On the other hand, the VA clinician in September 2005 
indicated that the Veteran did not manifest CHF on 
examination.  A February 2006 opinion from a VA examiner, 
based upon review of the claims folder, provided opinion that 
the Veteran demonstrated episodes of CHF which responded well 
to treatment, and was not chronic in nature.  A February 2007 
VA hospitalization record indicated that he was not 
describing signs and symptoms of CHF.  A June 2007 VA opinion 
also found that he did not manifest CHF due to diastolic 
dysfunction.

The Board places greater probative weight to the assessments 
of the VA examiners in February 2006 and June 2007 who found 
that the Veteran had not manifested CHF during the appeal 
period.  These clinical assessments were based upon review of 
all pertinent medical records, and were consistent with the 
assessments found in the VA clinical records.

The Board further finds that the June 2007 VA opinion 
outweighs the assessment of the Veteran's private 
cardiologist concerning the diagnosis of diastolic heart 
failure.  The private cardiologist found that the Veteran 
manifested stiffness of the left ventricle and diastolic 
compliance, according to a March 2006 echocardiography.  On 
the other hand, VA's Chief of Cardiology referenced an 
echocardiogram performed in September 2006 which demonstrated 
normal left ventricular function and only mild elevation in 
left atrial pressure (14 MM HG), which did not support a 
diagnosis of diastolic heart failure. 

The Board notes that the medical treatise information 
provided by the Veteran itself reflects that diagnosing 
diastolic heart failure is controversial with only proposed 
definitions to date.  One article noted that potential other 
causes, such as systemic hypertension and intermittent 
ischemia, required exclusion before entertaining a diagnosis 
of diastolic heart failure.  Notably, he has systemic 
hypertension and intermittent ischemia.  The private 
cardiologist does not exclude these possible causes, or 
discuss how the Veteran meets the diagnosis of diastolic 
heart failure based upon the measurements identified in the 
treatise articles.  

On the other hand, VA's Chief of Cardiology specifically 
mentioned an exact measurement of the Veteran's left atrial 
pressure which did not support a diagnosis of diastolic heart 
failure.  Overall, the private cardiologist opinion is not 
entirely consistent with the medical treatise articles 
provided by the Veteran, and is not adequately supported by 
clinical findings of record.  

The Board acknowledges the Veteran's argument that VA 
clinicians are "biased" against providing a favorable 
opinion, but the Board finds no actual evidence of record to 
support this assertion.  In totality, the Board finds that 
the preponderance of the evidence is against a finding of 
chronic congestive heart failure being manifested during the 
appeal period.

The Board next finds that the Veteran has demonstrated an 
exercise tolerance of at least 5 METs during the appeal 
period.  See VA clinical record dated September 1999; October 
2005 VA C&P examination; September 2006 private record; and 
December 2008 VA C&P examination.  There is no competent 
evidence of record indicating that the Veteran has 
demonstrated a workload of 3 METS or less.  As such, the 
preponderance of the evidence is against consideration of a 
100 percent rating based upon this factor.

The Board finally finds that the Veteran's left ventricular 
EF has been greater than 30 percent during the appeal period.  
See VA clinical records dated November 1998, September 1999, 
December 2005 and September 2006; October 2005 VA C&P 
examination; and April 2006 private cardiologist opinion.  

The Veteran has argued that a VA clinician informed him that 
he had a left ventricular EF of less than 30 percent, but the 
Board finds no evidence in the clinical records supporting 
this assertion.  A VA C&P examiner in May 2004 found that, 
upon review of the record, it could be surmised the Veteran 
had an ejection fraction of less than 40 percent in January 
2004 following an MI, but a more definitive answer could not 
be provided.  In any event, as held above, the Veteran holds 
a 100 percent rating for the time period in question.  The 
remaining measures of left ventricular EF are much greater 
than 30 percent. 

Thus, the Veteran meets the criteria for a 100 percent rating 
under DC 7005 for the three month period following his MI in 
December 2003, but he does not meet the criteria for a 100 
percent rating under any period of time during the appeal 
period.  

The Board has considered the Veteran's report of symptoms 
such as chest pain, dyspnea on exertion, shortness of breath, 
lower extremity edema, etc. as both credible and competent 
evidence.  However, the Board places greater probative value 
to the opinions of medical examiners as to whether his lay 
report of symptoms and clinical findings support a finding of 
congestive heart failure, a left ventricular EF of 30 percent 
or less, or a workload capacity of 3 METs or less.  There is 
no doubt of material fact to be resolved in the Veteran's 
favor.  

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
The Court has identified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In Thun, the Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
hypertensive heart disease affects his ability to perform the 
daily activities of living.  The schedular criteria for the 
next higher rating measure the presence or absence of 
congestive heart failure, the extent of left ventricular 
dysfunction, and workload capacity.  These varying 
measurements take into account his reported symptomatology, 
and there are no aspects of this disability which are not 
contemplated in the schedular rating criteria.  

The Veteran has reported missing several days of work per 
month due to his heart disability, and has had several 
emergency room visitations and hospitalizations.  However, 
the schedular criteria contemplate loss of working time due 
to exacerbations of disability commensurate with the 
percentages of disability assigned.  38 C.F.R. § 4.2.  

As there are no aspects of this disability which are not 
contemplated in the schedular rating criteria, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran claims that he manifests an acquired psychiatric 
disorder caused or aggravated by his service-connected 
disabilities.  He was first referred for a VA mental health 
consultation in December 2003 due to symptoms of anxiety and 
depression.  At the RO hearing in June 2006, he expressed 
worry and concern over the fact that his service-connected 
heart disability required the placing of a stent.  He also 
voiced a fear of increasing his exercise due to the 
possibility of a heart attack.  During a hospitalization in 
September 2006, he reported anxiety related to his mother's 
hospitalization.  

The Veteran underwent VA C&P mental disorders examination in 
March 2008.  The examiner concluded, upon review of the 
claims folder and interview of the Veteran, that the Veteran 
met the criteria for a diagnosis of depressive disorder NOS, 
as evidenced by the presence of intermittent depressed mood 
over the last five years of increasing severity with 
anhedonia, insomnia, psychomotor retardation, guilt, 
hopelessness, fatigue, and decreased concentration.  

The examiner indicated that it was at least as likely as not 
that the Veteran's depression was a result of congestive 
heart failure, as a large amount of scientific literature 
listed depression as a side-effect of heart difficulty with 
the Veteran seeming to struggle with depressive symptoms in 
temporal fashion when he first began to experience heart 
problems.

A March 2008 statement from the Veteran's private 
cardiologist indicated that CAD could be a source of anxiety 
which could lead to depression.  It was noted that the 
Veteran had undergone several procedures related to his CAD 
with hospitalizations and emergency room visitations.

The RO obtained an addendum to the March 2008 VA C&P mental 
disorders examination report, in order to clarify what 
"heart condition" was deemed to be the cause of the 
Veteran's depressive disorder.  The examiner noted that, upon 
reviewing chart notes and medical colleagues, it was less 
likely as not that the Veteran's depression was directly 
related to his service-connected hypertensive heart disease 
as it was more difficult to make a direct connection between 
depression and hypertensive heart disease rather than a 
congestive heart condition.  

It was noted that less scientific literature existed about 
any such causal relationship.  Further, the examiner 
reflected that it was possible that the Veteran's 
hypertensive heart disease may have contributed to his CAD 
and/or congestive heart failure which did have a more direct 
relationship with his depression, as previously noted.

A January 2010 statement from the Veteran's pastoral 
counselor indicated that that the Veteran experienced an 
"Existential Anxiety" related to his life-threatening 
medical conditions such as liver cancer, diabetes and a heart 
condition.  The Veteran was described as being fully 
cognitive of his mortality, and manifesting an "end of 
life" neurosis.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

The Board finds that reasonable doubt exists as to whether 
the Veteran's diagnosed depressive disorder NOS is caused by 
service-connected heart disease.  The March 2008 VA C&P 
mental disorders examiner initially concluded that the 
Veteran's depressive disorder NOS was at least as likely as 
not related to a diagnosis of congestive heart failure, 
noting that scientific literature listed depression as a 
side-effect of heart difficulty and indicated that the 
Veteran's depressive symptoms were temporally related to when 
first began to experience heart problems.  This examiner 
later retracted this opinion based upon an assessment that 
the Veteran had hypertensive heart disease rather than 
congestive heart failure.

A statement from the Veteran's private cardiologist indicated 
that CAD could be a source of anxiety which could lead to 
depression, noting that the Veteran had undergone several 
procedures related to his CAD with hospitalizations and 
emergency room visitations.  His pastoral advisor also 
indicated that he was experiencing "Existential Anxiety" as 
a result of his service-connected disabilities.   

Overall, the competent medical evidence indicates that the 
Veteran's depressive symptoms are temporally related to the 
onset of his significant cardiovascular symptoms, however 
diagnosed.  Although the Board finds that the Veteran does 
not manifest chronic congestive heart failure, he has 
manifested episodes of congestive heart failure, and has 
undergone multiple hospitalizations and procedures due to 
chest pain symptoms.  Resolving reasonable doubt in his 
favor, the Board finds that the Veteran's depressive disorder 
NOS results from service-connected disabilities.  The appeal 
is granted.

Hepatitis C

The RO has denied the Veteran's application to reopen a claim 
of service connection for hepatitis C, having determined that 
new and material evidence has not been presented since a 
prior final decision.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

An RO rating decision dated August 2004 declined to reopen a 
claim of service connection for hepatitis C on the basis that 
new and material evidence had not been submitted to establish 
that hepatitis C was incurred in or aggravated by service.  
An RO letter dated August 31, 2004, informed the Veteran of 
this decision and his appellate rights, but he did not 
appeal.  Thus, this decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claim to reopen in July 2007.  For 
purposes of this decision, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 
2001).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Evidence is presumed credible for the purposes 
of reopening unless it is inherently false or untrue.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).

Evidence added to the record since the RO's August 2004 
decision includes a private medical record dated September 
2007, which identifies the Veteran's in-service tattoo as a 
risk factor for contracting hepatitis C.  Additionally, a 
March 2008 private medical opinion opines that the current 
progression of the Veteran's cirrhosis and assessment of risk 
factors indicates that he acquired the hepatitis C infection 
in either 1969 or 1970, which is approximately when he 
obtained his tattoo.

Notably, medically recognized risk factors for hepatitis C 
include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.

The Board finds that the newly-submitted medical evidence is 
both new and material evidence sufficient to reopen the 
claim, as it provides previously unconsidered competent 
evidence that the Veteran's in-service tattoo constitutes a 
risk factor for contracting hepatitis C which correlates to 
the onset of such disease.

On a merits review, the Board finds that the Veteran's 
hepatitis C was incurred during active service.  Service 
treatment records (STRs) are incomplete.  However, they do 
establish that he had a "USMC Bulldog" tattoo on his right 
forearm.  See USMC Over 40 Retirement examination dated March 
1991.  He credibly reports that this tattoo was obtained 
during service in approximately 1970.  See Private treatment 
record dated October 10, 2007.  

In October 2007, the Veteran's private clinician identified 
the tattoo as risk factor for contracting hepatitis C, which 
is among the list of medically recognized risk factors for 
hepatitis C identified in VBA Training Letter 211A (01-02).

Additionally, the March 2008 private medical opinion opines 
that the current progression of the Veteran's cirrhosis and 
assessment of risk factors indicates that he acquired the 
hepatitis C infection at the time he obtained his tattoo.  
Notably, VA clinical records reflect that hepatitis C was 
first officially diagnosed in 1998, which is approximately 7 
years after his discharge from service; however, an August 
1993 STR noted that he demonstrated abnormal liver function 
tests (LFTs).  A specific cause was not identified.

The Board further notes that, upon review of the entire 
record, the Veteran does not appear to have any nonservice-
related risk factors for contracting hepatitis C.  He has 
identified a history of high-risk sexual activity as a 
potential risk factor, but the time periods of this activity 
is unknown.

Overall, the record clearly reflects that the Veteran's in-
service tattoo is a known risk factor for contracting 
hepatitis C, and that his private physician has indicated 
that this risk factor is the likely means of contracting 
hepatitis C.  There is no competent evidence to the contrary.  
Accordingly, the claim of service connection for hepatitis C 
is granted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the acquired psychiatric disorder and 
hepatitis C claims, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

With respect to hypertensive heart disease, the Veteran is 
challenging the initial evaluation assigned following a grant 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven.

Thereby, the Court held, rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in July 2008 
advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim and 
the relative duties upon himself and VA in developing his 
claim.  He was informed that, in order to establish increased 
entitlement to compensation benefits, he should submit 
medical evidence showing that his condition had increased in 
severity.  

The evidence capable of substantiating his claim included a 
statement from his doctor, containing the physical and 
clinical findings; the results of any laboratory tests or x-
rays; the dates of examinations and tests; and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had become worse.  

He could also submit his own statement completely describing 
his symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
his disability.  Although additional notice was not required 
per Dingess, the RO's July 2008 notice was provided to ensure 
complete development of the initial rating claim. 

VA has a duty to assist a veteran in the development of the 
claims.  This duty includes assisting a veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available STRs 
and any missing STRs are not relevant to evaluating the 
postservice degree of disability.  

The RO has also obtained the Veteran's VA clinical records, 
and those private records which he authorized the RO to 
obtain on his behalf.  There are no outstanding requests to 
obtain any additional private medical records for which he 
has identified and authorized VA to obtain on his behalf.

The Veteran has been afforded multiple VA examinations to 
evaluate the current severity of his hypertensive heart 
disease.  These examinations have included addendum opinions 
fully addressing the allegations of a left ventricular EF of 
less than 30 percent, and having diastolic heart failure.  
The Board finds that these opinions accurate address the 
factual record in light of accepted medical principles.  

The Veteran was last afforded VA C&P examination in December 
2008.  This examination estimated a METS of 6, based upon a 
private exercise tolerance test conducted in 2006.  The 
record contains several METs scores, and he has a history of 
MI with hospitalization for cardiac symptoms.  He experienced 
severe dyspnea on exercise testing in September 2006.  

On this record, the Board finds no fault in the December 2008 
VA C&P examiner's reliance on the previous METs score rather 
than causing the Veteran additional discomfort and potential 
danger in obtaining an additional exercise test.  There is no 
there is no lay or medical evidence suggesting an increased 
severity of symptoms since the September 2006 exercise 
tolerance test.  Thus, there is no duty to provide further 
medical examination on the initial rating claim.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




ORDER

A 100 percent schedular rating is granted for the three month 
time period following an MI in December 2003, but the 
remainder of the claim seeking an initial rating greater than 
60 percent for hypertensive heart disease is denied.

Service connection for an acquired psychiatric disorder, 
claimed as depressive disorder NOS, is granted.

The application to reopen a claim of entitlement to service 
connection for hepatitis C is granted.

Service connection for hepatitis C is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


